Citation Nr: 1224774	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right leg discrepancy, including as secondary to degenerative disc disease of the lumbar spine 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from August 1980 to June 1981, November 1990 to March 1991, and from June 1999 to June 2002. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This issue was before the Board in February 2011.  In that decision, the Board denied service connection for organic obstructive sleep apnea and also denied higher ratings for degenerative disc disease (DDD) of the lumbar spine and allergic rhinitis.  

However, the Board remanded the claims for service connection for bilateral hip disorder and right leg discrepancy to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration-but especially to obtain a medical nexus opinion concerning the etiology of the Veteran's bilateral hip disorder and right leg discrepancy, particularly in terms of the likelihood these disabilities are related or attributable to her military service including whether her right leg disability was aggravated by her service connected lumbar spine disability.

The AMC obtained the requested medical nexus opinions in March 2011, and they are responsive to this determinative issue of causation.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).

In fact, during the remand period, the RO granted the claim for bilateral hip disorder in a decision issued in March 2012.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  

In regard to the issue of service connection for right leg discrepancy the AMC considered the VA medical nexus opinion obtained on remand, but continued to deny the claim for right leg discrepancy in a March 2012 supplemental statement of the case (SSOC).  


FINDING OF FACT

The evidence of record clearly and unmistakably shows that a congenital or developmental abnormality, right leg discrepancy, preexisted the Veteran's period of active service, and was not permanently made worse therein.


CONCLUSION OF LAW

Right leg discrepancy, a congenital or development defect, clearly and unmistakably preexisted the Veteran's entry into service and was not aggravated by active service nor was there superimposed pathology incurred in or aggravated by service, and the disability is not proximately due to, the result of, or aggravated by service-connected DDD of the lumbar spine.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.310, 4.57 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice must inform her of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of this service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and this disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

The Veteran was provided this required notice in a June 2004 letter.  The letter indicated the type of evidence and information needed to substantiate her claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The RO sent that June 2004 letter prior to initially adjudicating her claim in November 2004, therefore in the preferred sequence since, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VCAA notice errors, including in timing and content, are not presumptively prejudicial - rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content but, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  So absent this pleading or showing in this instance, the duty to notify has been satisfied.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs).  Also obtained were her post-service VA treatment records.  She has not identified any other records that also need to be obtained.  

The Board also, as already alluded to, since remanded this claim in February 2011 to obtain a VA medical nexus opinion concerning the determinative issue of the etiology of her right leg discrepancy - and specifically insofar as the likelihood it is related or attributable to her military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA compensation examiner designated to provide this medical nexus opinion responded in March 2011 with his findings, and his opinion is responsive to this determinative issue of causation, so, as already mentioned, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the duty to assist the Veteran with this claim also has been satisfied.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  General Statutes, Regulations and Precedent Cases Governing Claims for Service Connection 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

III.  Evidence and Analysis

In a statement received in August 2005, the Veteran reports that a right leg discrepancy was noted during a military medical profile in October 2003.  She claims that due to inservice aggravation of this disability, she has ongoing right leg pain.  She further contends that, even absent an acute event or injury during service, her service resulted in her current right leg disability.  The Veteran also contends that VA and private medical records indicate continuity of symptomatology in the years following active service.  In the alternative, she claims that her right leg discrepancy is aggravated by her service connected lumbar spine disability; therefore, service connection should be granted on a secondary basis.  

In light of her contentions, as noted, the Board remanded the case in order to obtain an opinion to determine the nature and etiology of her (bilateral hip disability and) right leg discrepancy including whether it is at least as likely as not that the right leg discrepancy is related to her service in the military, including her service-connected degenerative disc disease of the lumbar spine. 

Pursuant to this remand directive, a VA clinician reviewed the Veteran's claims file in March 2011.  This examiner concluded that her 1/2 inch right leg discrepancy was developmental and not associated with any injury.  He added that there was no evidence of aggravation by military service.  The examiner pointed out further that her right leg discrepancy was not associated with her spine or hips.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein. 

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition). 

Neither of the Veteran's entrance examinations reflects that she experienced any symptomatology related to her right leg discrepancy prior to any period of service or that she had a right leg discrepancy that preexisted her active military service. 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396, 397 (2009), Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

The Board must therefore determine whether the Veteran's right leg discrepancy is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

After review of the evidence of record, the Board finds that the Veteran's current right leg condition (right leg discrepancy) is a congenital defect and therefore not subject to the presumption of soundness.  VA's Office of General Counsel  distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, it does not appear that the disability is capable of improving or deteriorating.  It appears to be a stationary condition.  

Consequently, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  And in this case, the only medical opinion of record has categorically refuted any notion of any sort of causation or correlation between the Veteran's right leg discrepancy and military service and/or the service connected back disability.  The opinion is well reasoned, and the examiner considered all relevant evidence both for and against the claim for the conclusion ultimately reached.  The opinion therefore has the proper factual foundation and predicate, in turn giving it a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  

Furthermore, the evidence of record supports this VA examiner's conclusion.  In reviewing the Veteran's service as well as post-service history, there is no medical evidence either in service or post service of any residual or increased disability associated with the right leg discrepancy.  The STRs contain no citation to complaints, finding, or diagnoses regarding the right leg.  In fact, there are no records reflecting complaints, diagnosis or findings related to right leg discrepancy until she filed for VA benefits in 2004 or thereabouts, so for some 2 years after the Veteran's last period of military service ended in June 2002.  The Board notes that the Veteran contends that her right leg discrepancy was noted in October 2003.  But even accepting that her right leg discrepancy may have been discovered at that time, this is still over a year removed from her service.  

The Board realizes that the mere fact that there is no documentation of this condition for a year after service, such as in the way of treatment records, is not altogether dispositive of this claim, but it is nonetheless probative evidence to be considered in deciding this claim and may be viewed as evidence against it, especially when considering it on a direct basis.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991).  Also, because her right leg complaints were not noted in service, this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) does not apply.  As well, the fact that she failed to claim benefits regarding her right leg disability in her initial claim for benefits in March 2002 is also further evidence against a finding of continuity.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011), the Federal Circuit Court and Veteran's Court (CAVC) cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  But, ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  And, here, the March 2011 VA compensation examiner, considered it noteworthy that there were no relevant findings of right leg aggravation at any time in service.  

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of her service as shown by service records, the official history of each organization in which she served, her medical records and all pertinent medical and lay evidence").  

However, ultimately, the medical opinion is more competent and credible on the determinative issues of causation and aggravation.  38 C.F.R. § 3.159(a)(1) versus (a)(2).  See, too, Buchanan, 451 F.3d 1331, 1335 (Fed. Cir. 2006) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for right leg discrepancy on either on a direct or secondary basis.  And since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for right leg discrepancy is denied.


____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


